Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), is dated as of March 6, 2013, by and
among Encore Capital Group, Inc. (“Parent”) and the stockholder of Asset
Acceptance Capital Corp. (the “Company”) listed on the signature page hereto
(the “Stockholder”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Merger Agreement as
of the date hereof.

W I T N E S S E T H:

WHEREAS, Parent, Pinnacle Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and the Company entered into an Agreement
and Plan of Merger, dated as of March 6, 2013 (the “Merger Agreement”),
providing for, among other things and subject to the terms and conditions of the
Merger Agreement, the merger of Merger Sub with and into the Company (the
“Merger”), with the Company surviving the Merger.

WHEREAS, as of the date hereof, the Stockholder is the record and beneficial
owner of the number of shares of Company Common Stock set forth on Exhibit A
hereto (together with such additional shares of Company Common Stock which
become beneficially owned (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) by the Stockholder, whether upon the exercise of options,
conversion of convertible securities or otherwise, after the date hereof, but
excluding any shares sold or transferred on or after the date hereof in
compliance with Section 4.1 or Section 4.4, the “Owned Shares”), which shares
set forth on Exhibit A collectively represent approximately 35.6% of the voting
power of the outstanding Company Common Stock.

WHEREAS, as a condition to Parent’s willingness to enter into and perform its
obligations under the Merger Agreement, Parent has required that the Stockholder
agree, and the Stockholder has agreed, to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

1. Agreement to Vote; Agreement for Cash Election.

1.1 Agreement to Vote. The Stockholder hereby agrees that, from the date hereof
until the earlier of (i) the time that the Company Stockholder Approval has been
obtained and (ii) termination of this Agreement in accordance with Section 5.1,
at any meeting of the stockholders of the Company at which the approval and
adoption of the Merger Agreement and the transactions contemplated thereby is to
be voted upon, however called, or any adjournment or postponement thereof, the
Stockholder shall be present (in person or by proxy) and vote (or cause to be
voted), to the extent entitled to vote thereon, all of its Owned Shares at such
time (a) in favor of (i) approval and adoption of the Merger Agreement and the
transactions contemplated



--------------------------------------------------------------------------------

thereby and (ii) any proposal to adjourn or postpone any meeting of the
stockholders of the Company to a later date if there are not sufficient votes to
approve the adoption of the Merger Agreement on the date on which such meeting
is held and (b) against (A) any Takeover Proposal, (B) any merger agreement or
merger (other than the Merger Agreement), consolidation, combination, business
transaction, sale of assets, reorganization, recapitalization, dissolution,
liquidation or winding up of the Company, and (C) any amendment of the Company’s
organizational documents that, in the case of (B) or (C), would reasonably be
expected to impair the ability of Parent or Merger Sub to complete the Merger,
or that would reasonably be expected to prevent, impede, interfere with, delay,
or inhibit the timely consummation of the Merger or the fulfillment of Parent’s,
the Company’s or Merger Sub’s conditions under the Merger Agreement.
Notwithstanding anything herein to the contrary, this Section 1.1 shall not
require any Stockholder to be present (in person or by proxy) or vote (or cause
to be voted) any of its Owned Shares to amend the Merger Agreement or take any
action that could result in the amendment or modification, or a waiver of a
provision therein, in any such case, in a manner that (x) decreases the amount
or changes the form of the consideration or imposes any restrictions or
additional conditions on the receipt of the consideration to the stockholders of
the Company or (y) is otherwise materially adverse to the Stockholder.
Notwithstanding anything herein to the contrary, in the event there is a Company
Adverse Recommendation Change due to an Intervening Event, the Stockholder shall
vote the Owned Shares for and against approval and adoption of the Merger
Agreement in the same proportion as the shares of Company Common Stock owned by
Persons other than the Stockholders vote such shares at the Company Stockholders
Meeting.

1.2 Agreement for Cash Election. The Stockholder hereby agrees to make a Cash
Election pursuant to the Merger Agreement for the entirety of the Owned Shares.

1.3 Other Voting Rights. Except as permitted by this Agreement, the Stockholder
will continue to hold and shall have the right to exercise all voting rights
related to the Stockholder’s Owned Shares. For the avoidance of doubt, except as
expressly set forth in Section 1.1, nothing in this Agreement shall limit the
right of the Stockholder to vote in favor of, against, or abstain with respect
to any matter presented to the Company’s stockholders not in connection with a
Takeover Proposal proposed by such third party.

2. Representations and Warranties of Stockholder. The Stockholder hereby
represents and warrants to Parent as of the date of this Agreement and as of the
date of the Company Stockholders Meeting as follows:

2.1 Power; Due Authorization; Binding Agreement. The Stockholder is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation. The Stockholder has the requisite power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement and the consummation by the Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate, partnership or other applicable action on the part of the
Stockholder, and no other proceedings on the part of the Stockholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder and, assuming the due and valid authorization,
execution and delivery hereof by the other parties hereto, constitutes a valid
and binding agreement of the Stockholder, enforceable against the Stockholder in
accordance with its terms,

 

- 2 -



--------------------------------------------------------------------------------

except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws, now or hereafter
in effect, relating to creditors’ rights generally and (ii) equitable remedies
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

2.2 Ownership of Shares. On the date hereof, the Owned Shares set forth opposite
the Stockholder’s name on Exhibit A hereto are owned of record and beneficially
by the Stockholder. Other than restrictions in favor of Parent pursuant to this
Agreement and except for such transfer restrictions of general applicability as
may be provided under the Securities Act or the “blue sky” Laws of the various
states of the United States, as of the date hereof the Stockholder has, and at
any stockholder meeting of the Company held during the term of this Agreement to
vote regarding approval and adoption of the Merger Agreement, the Stockholder
will have (except as otherwise permitted by this Agreement, including in
connection with the permitted Transfer of any Owned Shares), sole voting power
and sole dispositive power with respect to the matters set forth in Section 1.1
in respect of all of the then Owned Shares of the Stockholder. There are no
options, warrants or other rights, agreements, arrangements or commitments of
any character to which the Stockholder is a party relating to the pledge,
disposition or voting of any of the Owned Shares and there are no voting trusts,
proxies or voting agreements with respect to the Owned Shares. Except as set
forth on Exhibit A, the Stockholder does not beneficially own any shares of
Company Common Stock, or any options, warrants or other rights to acquire any
additional shares of Company Common Stock or any security exercisable for or
convertible into shares of Company Common Stock. For the avoidance of doubt,
Parent agrees that any shares, shares subject to options, restricted stock units
and deferred stock units owned or held by Mt. T. Daniels and Mr. A. Ignaczak are
not Owned Shares and are not subject to this Agreement.

2.3 No Conflict; Consents. None of the execution and delivery of this Agreement
by the Stockholder, the consummation by the Stockholder of the transactions
contemplated hereby or compliance by the Stockholder with any of the provisions
hereof will conflict with or result in a breach, or constitute a default (with
or without notice of lapse of time or both), under any provision of any
organizational document, trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument or Law applicable to
the Stockholder or to the Stockholder’s property or assets (including the Owned
Shares), in each case, except for any conflict, breach or default that would not
reasonably be expected to prevent or materially delay or otherwise impair the
ability of the Stockholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby. No consent, approval or authorization of,
or designation, declaration or filing with, any Governmental Authority or other
Person on the part of the Stockholder is required in connection with the valid
execution, delivery and performance of this Agreement, except for any of the
foregoing that would not reasonably be expected to prevent or materially delay
or otherwise impair the ability of the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby.

2.4. No Litigation. There is no suit, action, proceeding, judgment, order,
decree, ruling, charge, or settlement pending or, to the knowledge of the
Stockholder, threatened against the Stockholder or any of the Stockholder’s
properties or assets (including the Owned Shares) that would reasonably be
expected to prevent or materially delay or otherwise impair the

 

- 3 -



--------------------------------------------------------------------------------

ability of the Stockholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby.

2.5 Acknowledgment. The Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of the Stockholder’s own choosing. The
Stockholder understands and acknowledges that the Merger Agreement governs the
terms of the Merger and the other matters specified therein. The Stockholder
understands, acknowledges and agrees that Parent is entering into the Merger
Agreement in reliance upon the Stockholder’s execution, delivery and performance
of this Agreement.

3. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholder that Parent has the requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation by Parent of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Parent, and no other proceedings on
the part of Parent are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Parent and, assuming the due and valid authorization,
execution and delivery hereof by the other parties hereto, constitutes a valid
and binding agreement of Parent, enforceable against Parent in accordance with
its terms, except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws, now or
hereafter in effect, relating to creditors’ rights generally and (ii) equitable
remedies of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

4. Certain Covenants of the Stockholder.

4.1 Restriction on Transfer, Proxies and Non-Interference. The Stockholder
hereby agrees, except as permitted by Section 4.4, from the date hereof until
the termination of this Agreement in accordance with Section 5.1, not to
(a) sell, transfer, pledge, encumber, assign or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the sale, transfer, pledge, encumbrance, assignment or other disposition of, or
limitation on the voting rights of, any of the Owned Shares of the Stockholder
(any such action, a “Transfer”), other than to an Affiliate of the Stockholder
if, as a precondition to such Transfer, such Affiliate agrees in a writing,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Agreement, (b) grant any proxies or powers of attorney with
respect to the Owned Shares of the Stockholder, deposit any such Owned Shares
into a voting trust or enter into a voting agreement with respect to any such
Owned Shares, in each case with respect to any vote on the approval and adoption
of the Merger Agreement or any other matters set forth in Section 1.1 of this
Agreement, or (c) commit or agree to take any of the foregoing actions during
the term of this Agreement. If any involuntary Transfer of any of the Owned
Shares shall occur (including, but not limited to, a sale by a Stockholder’s
trustee in any bankruptcy, or a sale to a purchaser at any creditor’s or court
sale), the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall, to the
extent permitted by applicable Law, take and hold such Owned Shares subject to
all of the restrictions, liabilities and rights under this Agreement, which
shall continue in full force and effect until the valid termination of this
Agreement. Any attempted Transfer of Owned Shares or any interest therein in
violation of this Section 4.1 shall be null and void.

 

- 4 -



--------------------------------------------------------------------------------

4.2 No Limitations on Actions. Parent expressly acknowledges that the
Stockholder is entering into this Agreement solely in its capacity as the
beneficial owner of the applicable Owned Shares and this Agreement shall not
limit or otherwise affect the actions or fiduciary duties of any trustee,
beneficiary, settlor, employee or designee of the Stockholder or any of its
affiliates (collectively, “Affiliates”) in its capacity, if applicable, as a
director of the Company, including but not limited to a director of the Company
taking any action in compliance with Section 5.3 of the Merger Agreement and
making any statements (public or otherwise) in connection therewith. Parent
shall not assert any claim that any action taken by any of Stockholder’s
Affiliates in its capacity as a director or officer of the Company violates any
provision of this Agreement. For the avoidance of doubt, (i) nothing in this
Agreement shall limit in any way the Company or its officers or directors from
taking actions permitted or required by the Merger Agreement and (ii) Parent
hereby agrees and acknowledges that the Company is not and will not be deemed to
be an “Affiliate” of the Stockholder for the purposes of this Agreement.

4.3 Further Assurances. From time to time, at the reasonable request of Parent
and without further consideration, the Stockholder shall use its commercially
reasonable efforts to execute and deliver such additional documents and take all
such further action as may be reasonably necessary to comply with its
obligations under this Agreement.

4.4 Permitted Transfers. The Stockholder hereby agrees not to Transfer any Owned
Shares other than to a Permitted Transferee. For purposes of this Agreement,
“Permitted Transferee” means a person who has (i) executed a signature page to
this Agreement pursuant to which such person agrees to be a “Stockholder”
pursuant to this Agreement with respect to all Owned Shares proposed to be
Transferred to such person and (ii) provided the requisite contact information
for such person as contemplated by Section 5.5 of this Agreement.

4.5 Appraisal Rights. The Stockholder hereby irrevocably and unconditionally
(a) waives, and agrees not to assert or perfect, any and all rights that may
arise with respect to the Merger or any of the transactions contemplated by the
Merger Agreement to demand appraisal of any Owned Shares (including, without
limitation, under Section 262 of the DGCL) or any rights that the Stockholder
may have to dissent from the Merger and (b) agrees not to commence or join in,
and agrees to take all actions necessary to opt out of, any class in any class
action with respect to any claim, derivative or otherwise, against Parent,
Merger Sub, the Company or any of their respective successors (i) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (ii) alleging breach of any fiduciary duty of any Person in
connection with the negotiation and entry into the Merger Agreement.

4.6 No Solicitation. The Stockholder (solely in its capacity as such) agrees
that, during the term of this Agreement, the Stockholder will not, and will
cause its directors, officers and employees, not to, and will instruct and use
its reasonable best efforts to cause its other Affiliates, and its and their
Representatives, not to, directly or indirectly (i) solicit, initiate, knowingly
encourage or knowingly facilitate the making, submission or consummation of any
Takeover Proposal or (ii) enter into, or otherwise participate in any
discussions (except to notify such Person of the existence of the provisions of
this Section 4.6) or negotiations regarding, or furnish to any Person any
non-public information in connection with, any Takeover Proposal, or (iii) enter
into any letter of intent, agreement in principle, merger agreement or other
similar agreement with any person relating to an Takeover Proposal; provided
that the foregoing shall not restrict the Stockholder from taking any of the
foregoing actions specified in clauses (i)

 

- 5 -



--------------------------------------------------------------------------------

through (iii) to the extent that the Company is permitted to take any such
actions with such Person pursuant to Section 5.3(c) and Section 5.3(d) of the
Merger Agreement. For the avoidance of doubt, nothing in this Section 4.6 will
limit or affect any actions or omissions taken by any of Stockholder’s
Representatives in their capacity as a director or officer of the Company,
including in exercising rights under the Merger Agreement (including, without
limitation, under Section 5.3 thereof), and no such actions or omissions shall
be deemed a breach of this Section 4.6.

4.7. Additional Shares. The Stockholder agrees that all shares of Company Common
Stock that Stockholder purchases, acquires the right to vote or otherwise
acquires beneficial ownership (as defined in Rule 13d-3 under the Exchange Act)
of after the execution of this Agreement shall be subject to the terms of this
Agreement and shall constitute Owned Shares for all purposes of this Agreement.
The Stockholder shall notify Parent promptly in writing of any additional shares
of Company Common Stock acquired by the Stockholder.

4.8. Documentation and Information. The Stockholder consents to and hereby
authorizes Parent, Merger Sub and the Company to publish and disclose in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent, Merger Sub or the Company determines to be
necessary in connection with the Merger and any transactions contemplated by the
Merger Agreement, the Stockholder’s identity and ownership of the Owned Shares,
the existence of this Agreement and the nature of the Stockholder’s commitments
and obligations under this Agreement, and the Stockholder acknowledges that
Parent, Merger Sub and the Company may, in their sole discretion, file this
Agreement or a form hereof with the SEC or any other Governmental Authority.

5. Miscellaneous.

5.1 Termination of this Agreement. This Agreement, and all obligations, terms
and conditions contained herein, shall automatically terminate without any
further action required by any person upon the earliest to occur of: (i) the
termination of the Merger Agreement in accordance with its terms; (ii) the
Effective Time; or (iii) the making of any change, by amendment, waiver or other
modification to any provision of the Merger Agreement that (x) decreases the
amount or changes the form of the consideration or imposes any restrictions or
additional conditions on the receipt of the consideration to the stockholders of
the Company or (y) is otherwise materially adverse to the Stockholder (either
directly or indirectly through Parent or Merger Sub).

5.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 5.1, this Agreement shall become void and of no effect with
no liability on the part of any party hereto; provided, however, no such
termination shall relieve any party hereto from any liability for any
intentional breach of this Agreement occurring prior to such termination and the
provisions of this Article 5, including Section 5.11, shall survive any such
termination.

5.3 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Other than as set
forth in Section 5.4, nothing in this Agreement, express or implied, is intended
to or shall confer upon any person other than the parties hereto any right,

 

- 6 -



--------------------------------------------------------------------------------

benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Other than in connection with a Transfer to a Permitted Transferee in accordance
with Section 4.4, this Agreement shall not be assigned by operation of law or
otherwise and shall be binding upon and inure solely to the benefit of each
party hereto.

5.4 Amendments; Third Party Beneficiary. This Agreement may not be modified,
amended, altered or supplemented, except upon the execution and delivery of a
written agreement executed by each of the parties hereto. The parties hereto
expressly agree that the Company is intended to, and shall, be a third party
beneficiary of the covenants and agreements of the parties hereto, which
covenants and agreements shall not be amended, modified or waived without the
prior written consent of the Company.

5.5 Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
Business Day after 5:00 p.m. (addressee’s local time) shall be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day),
by reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows:

If to any Stockholder:

AAC Quad-C Investors LLC

230 East High Street

Charlottesville, Virginia

Attn.:   Anthony R. Ignaczak Email:   ari@qc-inc.com

with a copy to:

White & Case LLP

1155 Avenue of the Americas

New York NY 10036

Attention: Matthew Kautz

Email:    mkautz@whitecase.com

If to the Company:

Asset Acceptance Capital Corp.

28405 Van Dyke Avenue

Warren, Michigan 48093

Attn.:   Rion Needs   Reid E. Simpson Email:   rneeds@assetacceptance.com  
rsimpson@assetacceptance.com

 

- 7 -



--------------------------------------------------------------------------------

with a copy to:

Kirkland & Ellis

601 Lexington Ave.

New York, New York 10022

Attn.:   Michael Movsovich   Jeffrey Symons Email:  
michael.movsovich@kirkland.com   jeffrey.symons@kirkland.com

If to Parent:

Encore Capital Group, Inc.

3111 Camino Del Rio North

Suite 1300

San Diego, California

Attn.:   General Counsel Fax:   858-309-1546

with a copy to:

Fulbright & Jaworski L.L.P.

300 Convent Street, Suite 2200

San Antonio, Texas 78205-3792

Attn.:   Daryl Lansdale, Esq. Email:   dlansdale@fulbright.com

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or two (2) Business
Days after the notice is given, whichever is later. Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given shall be deemed to be receipt of the notice as of the date of
such rejection, refusal or inability to deliver.

5.6 Governing Law; Venue; Waiver of Jury Trial.

(a) This Agreement and all disputes or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby shall be governed by,
and construed in accordance with, the internal Laws of the State of Delaware,
without regard to the Laws of any other jurisdiction that might be applied
because of the conflicts of Laws principles of the State of Delaware.

(b) Each of the parties irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement brought by any party against any
other party shall be brought and determined in the Court of Chancery of the
State of Delaware; provided that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then any such

 

- 8 -



--------------------------------------------------------------------------------

legal action or proceeding may be brought in any federal court located in the
State of Delaware. Each of the parties hereby irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware. Each of the
parties further agrees that notice as provided herein shall constitute
sufficient service of process and the parties further waive any argument that
such service is insufficient. Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in any such court (whether through service of notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) and (c) that (i) the suit, action or proceeding in any such court
is brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by any such court.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 5.6(c).

5.7 Specific Performance; Exclusive Remedy. The parties agree that, in the event
of any breach or threatened breach of any covenant or obligation contained in
this Agreement, the parties would be irreparably harmed and that money damages
would not provide an adequate remedy. Accordingly, each of the parties agrees
that the parties to this Agreement shall be entitled to seek and obtain (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach. Each of the parties further agrees that (i) no
party shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.7, and each party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument, and (ii) it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that the other party has an
adequate remedy at law. Parent hereby agrees that specific performance or
injunctive relief pursuant to this Section 5.7 shall be its sole and exclusive
remedy with respect to breaches or threatened breaches by any Stockholder in
connection with this Agreement, and neither Parent nor any of its Affiliates may
pursue or accept any other form of relief (including monetary damages) that may
be available for breach of this Agreement.

5.8 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to

 

- 9 -



--------------------------------------------------------------------------------

the other parties. This Agreement may be executed by facsimile or electronic
transmission signature and a facsimile or electronic transmission signature
shall constitute an original for all purposes.

5.9 Descriptive Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

5.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

5.11 Non-Recourse.

(a) No past, present or future director, officer, employee, incorporator,
member, partner, stockholder, trustee, beneficiary, settlor, agent, attorney,
representative or affiliate of any party hereto or of any of their respective
affiliates shall have any liability (whether in contract or in tort) for any
obligations or liabilities of such party arising under, in connection with or
related to this Agreement or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby; provided, however, that nothing in
this Section 5.11 shall limit any liability of the parties hereto for breaches
of the terms and conditions of this Agreement.

(b) Nothing contained herein, and no action taken by any Stockholder pursuant
hereto, shall be deemed to constitute the parties as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the parties are in any way acting in concert or as a group with
respect to the obligations or the transactions contemplated by this Agreement.

5.12 Fees and Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such expenses.

5.13 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Owned Shares. All rights, ownership and economic benefits
of and relating to the Owned Shares shall remain vested in and belong to the
Stockholder, and Parent shall have no authority to direct the Stockholder in the
voting or disposition of any of the Owned Shares, except as otherwise provided
herein.

5.14 Agreement Negotiated. The form of this Agreement has been negotiated by or
on behalf of Parent and the Stockholder, each of which was represented by
attorneys who

 

- 10 -



--------------------------------------------------------------------------------

have carefully negotiated the provisions hereof. No Law or rule relating to the
construction or interpretation of contracts against the drafter of any
particular clause should be applied with respect to this Agreement.

[remainder of page intentionally blank]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Chief Financial Officer STOCKHOLDER: AAC QUAD-C
INVESTORS LLC By:  

/s/ Thad M. Jones

Name:   Thad M. Jones Title:   Vice President

SIGNATURE PAGE TO VOTING AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

STOCKHOLDER STOCK OWNERSHIP

 

Stockholder

   Number of Common
Shares Owned  

AAC Quad-C Investors LLC

     10,932,051   